IN     T H E C O U R T O F C R I M IN A L A P P E A L S O F T E N N E S S E E

                                                       A T    N A S H V IL L E                     F L E
                                                                                                     I D
                                             F E B R U A R Y 1 9 9 8 S E S S IO N
                                                                                                      J u n e 1 9 , 1 9 9 8

                                                                                                  C e c il W . C r o w s o n
                                                                                                    A p p e lla t e C o u r t
                                                                                                            C le r k
S T A T E O F T E N N E S S E E ,                                        )             N o . 0 1 C 0 1 -9 7 0 5 -C C -0 0 1 8 6
                                                                  )
          A p p e lle e                                           )
                                                                  )      M O N T G O M E R Y C O U N T Y
V .                                                               )
                                                                  )      H O N . J O H N H . G A S A W A Y , III,
R O B E R T A L A N            S M IT H ,                                )       J U D G E
                                                                  )
          A p p e lla n t .                                       )      (P r o b a t io n R e v o c a tio n )
                                                                  )
                                                                  )



F o r t h e A p p e lla n t :                                                          F o r t h e A p p e lle e :

M ic h a e l R . J o n e s                                                             J o h n K n o x W a lk u p
D is tr ic t P u b lic D e fe n d e r                                                  A tto rn e y G e n e r a l a n d
R e p o rte r

R    u s s e l A . C h u rc h                                                          D a ry l J . B ra n d
A    s s is ta n t P u b lic D e fe n d e r                                            A s s is t a n t A t t o r n e y
G     e n e ra l
1   0 9 S o u t h S e c o n d S t re e t                                          4 2 5 F ift h A v e n u e N o r t h
C    la r k s v ille , T N 3 7 0 4 0                                     N a s h v ille , T N 3 7 2 4 3 -0 4 9 3

                                                                         J o h n W e s le y C a r n e y , J r .
                                                                         D is tr ic t A t t o r n e y G e n e r a l

                                                                         W     illia   m      M . C lo u d , J r .
                                                                         A    s s is    t a n t D is t r ic t A t t o r n e y
                                                                         2   0 4 F       r a n k lin S t r e e t , S u it e 2 0 0
                                                                         C    la r k   s v ille , T N 3 7 0 4 0




O P IN IO N        F IL E D : _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
A F F IR M E D P U R S U A N T T O      R U L E 2 0




W illia m   M . B a rk e r, J u d g e




                                                      2
                                                   O P IN IO N



         T h e a p p e lla n t , R o b e r t A la n S m it h , a p p e a ls th e ju d g m e n t o f t h e

M o n t g o m e r y C o u n t y C i r c u it C o u r t r e v o k in g h is p r o b a t io n a n d o r d e r in g

t h a t t h e r e m a in d e r o f h is s e n t e n c e b e s e r v e d in t h e D e p a r t m e n t o f

C o r r e c t io n . W e a ffir m    t h e ju d g m e n t o f t h e t r ia l c o u r t p u r s u a n t t o R u le

2 0 o f t h e T e n n e s s e e C o u r t o f C r im in a l A p p e a ls .

         I n 1 9 9 2 , a p p e lla n t e n t e r e d g u ilt y p le a s t o t h r e e c o u n t s o f s e x u a l

b a t t e r y a n d r e c e iv e d a n e ff e c t iv e s e n t e n c e o f s ix y e a r s . T h e t r ia l

c o u r t s u s p e n d e d t h o s e s e n t e n c e s a n d p la c e d a p p e ll a n t o n p r o b a t i o n

f o r s ix y e a r s . I n 1 9 9 4 , a p p e lla n t p le d g u ilt y t o s im p le p o s s e s s io n o f

m a r iju a n a . H e w a s p la c e d o n p r o b a t io n f o r e le v e n m o n t h s , t w e n t y -

n in e d a y s , c o n s e c u t iv e t o t h e s ix y e a r s e n t e n c e . T h e r e c o r d r e f le c t s

t h a t a p p e ll a n t ’s p r o b a t i o n w a s r e v o k e d in A u g u s t o f 1 9 9 4 . H e w a s

o r d e r e d t o s e r v e 6 0 d a y s in c o n f in e m e n t a n d t h e n r e t u r n e d t o

in t e n s iv e p r o b a t io n .

         A g a in , in J u n e 1 9 9 5 , a p r o b a t io n v io la t io n w a r r a n t w a s file d

a lle g in g s e v e r a l in f r a c t io n s o f t h e c o n d it io n s o f a p p e lla n t ’s p r o b a t io n .

A p p e lla n t w a iv e d a h e a r in g o n t h e v io la t io n s a n d a d m it t e d t h a t h e

fa ile d t o c o m p ly w it h t h e t e r m s o f h is p ro b a t io n . A t t h e h e a r in g o n

t h e d is p o s it io n o f h is s e n t e n c e , t h e t r ia l c o u r t o r d e r e d a p p e lla n t t o

s e rv e th e r e m a in d e r o f h is s e n t e n c e in t h e c u s to d y o f t h e D e p a r t m e n t

o f C o r r e c t io n .


                                                         3
            B e c a u s e a p p e ll a n t a d m i t t e d v io l a t i n g h i s p r o b a t i o n , t h e o n l y

i s s u e is w h e t h e r t h e t r i a l c o u r t a b u s e d it s d is c r e t i o n in o r d e r i n g t h e

b a la n c e o f a p p e lla n t ’s s e n t e n c e t o b e s e r v e d in c o n f in e m e n t . S e e

T e n n . C o d e A n n . § 4 0 -3 5 -3 1 1 (d ) (S u p p . 1 9 9 5 ); S t a t e v . D u k e , 9 0 2

S .W .2 d 4 2 4 , 4 2 7 (T e n n . C r im . A p p . 1 9 9 5 ). U n fo r t u n a t e ly , w e a r e

u n a b le t o r e v ie w                       t h e a c t io n o f t h e t r ia l c o u r t in a p p e lla n t ’s c a s e . T h e

t r a n s c rip t fr o m                 t h e h e a r in g in w h ic h t h e t r ia l c o u r t o r d e r e d

c o n f in e m e n t is n o t in c lu d e d in t h e r e c o r d b e f o r e u s .1                                                      It is th e d u t y o f

t h e a p p e lla n t t o p r e p a r e a r e c o r d w h ic h c o n v e y s a fa ir , a c c u r a t e , a n d

c o m p le t e a c c o u n t o f w h a t t r a n s p ir e d w it h r e s p e c t t o t h e is s u e s

f o r m in g t h e b a s is o f t h e a p p e a l. T e n n . R . A p p . P . 2 4 ( g ) ; S t a t e v .

B a lla r d , 8 5 5 S .W .2 d 5 5 7 , 5 6 0 (T e n n . 1 9 9 3 ) (c it a t io n s o m it t e d ). A n

a p p e lla t e c o u r t is p re c lu d e d fr o m                                    c o n s id e r in g t h e m e r it s o f a n is s u e

w h e r e t h e r e le v a n t m a t e r ia l is a b s e n t fr o m                                               t h e r e c o r d . I d . H a v in g a n

in c o m p le t e r e c o r d o n a p p e a l, t h is C o u r t m u s t p r e s u m e t h a t t h e t r ia l

c o u r t ’s d e t e r m in a t io n w a s c o r r e c t . S t a t e v . B o lin g , 8 4 0 S . W .2 d 9 4 4 ,

9 5 1 (T e n n . C r im . A p p . 1 9 9 2 ) (c it a t io n s o m it t e d ). T h e r e fo r e , w e a ffir m

t h e ju d g m e n t o f t h e t r ia l c o u r t p u r s u a n t t o T e n n e s s e e C o u r t o f

C r im in a l A p p e a ls R u le 2 0 .




            1
                W   h ile      a p p e lla n t ’s        b r ie f c o n t a in s     c it a t io n s     t o     a n   e v id e n t ia r y   t r a n s c r ip t , t h e r e
is   n o t o n e      in c lu d e d        in    t h e    r e c o r d   b e fo r e   u s .   W   e     n o t e     t h a t t h e   S t a t e ’s   b r ie f c o n t a in s
c it a t io n s     t o     t h e   t e c h n i c a l r e c o r d       o n ly .


                                                                                        4
            W e n o t e a p p o in t e d c o u n s e l’s p o s i t i o n a n d r e q u e s t t o w i t h d r a w

a s s t a t e d in t h e b r ie f file d in a c c o r d a n c e w it h A n d e r s v . C a lifo r n ia ,

3 8 6 U .S . 7 3 8 , 8 7 S .C t . 1 3 9 6 , 1 8 L .E d .2 d 4 9 3 (1 9 7 6 ). H o w e v e r, w e

r e s p e c tfu lly d e n y h is re q u e s t t o w it h d r a w          a t t h is tim e . C o u n s e l m a y

file a m o t io n in a c c o r d a n c e w it h T e n n e s s e e S u p r e m e C o u r t R u le 1 4 a t

t h e a p p ro p r ia t e t im e .




                                                                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                  W illia m M . B a r k e r , J u d g e



C O N C U R :




_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
G a r y R . W a d e , P r e s id in g J u d g e




_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C u r w o o d W it t , J u d g e




                                                           5